FRUGÉ, Judge.
This is the companion case of Bellard et al. v. Liberty Mutual Ins. Co. et al. 208 So.2d 706 (La.App.3d Cir., 1968). Subsequent to a judgment favorable to plaintiff and before appeal, this case was compromised and settled, thereby leaving nothing for our determination insofar as plaintiff and defendants are concerned.
In their answer to plaintiff’s petition, defendants made Henry Fontenot and his insurer, State Farm Mutual Insurance Co. third party defendants. Defendants’ rights asserted in their third party claim against Henry Fontenot and his insurer were reserved in the compromise agreement made with plaintiff.
The district court rendered a judgment in favor of the third party defendants and dismissed the primary defendants’ third party action. Therefore this case was appealed for us to consider the question of Henry Fontenot and his insurer’s liability to the primary defendants, Larive, Central Excavation Co., Inc., and Liberty Mutual Ins. Co.
For the same reasons as we have assigned in the companion case of Bellard v. Liberty Mutual Ins. Co., we affirm the judgment of the trial court at appellants’ costs.
Affirmed.
HOOD, J., dissents in part and assigns written reasons.